Exhibit 10(b) POWER OF ATTORNEY We, the undersigned directors and/or officers of The Lincoln National Life Insurance Company, hereby constitute and appoint Delson R. Campbell, Scott C. Durocher, Kimberly A. Genovese, Daniel P. Herr, Donald E. Keller, Brian A. Kroll, John L. Reizian, Lawrence A. Samplatsky, Stephen R. Turer and John D. Weber,individually, our true and lawful attorneys-in-fact, with full power to each of them to sign for us, in our names and in the capacities indicated below, any Registration Statements and any and all amendments to Registration Statements; including exhibits, or other documents filed on Forms N-6 or N-4 or any successors or amendments to these Forms, filed with the Securities and Exchange Commission, under the Securities Act of 1933 and/or Securities Act of 1940, on behalf of the Company in its own name or in the name of one of its Separate Accounts, hereby ratifying and confirming our signatures as they may be signed by any of our attorneys-in-fact to any such amendments to said Registration Statements as follows: Variable Life Insurance Separate Accounts: Lincoln Life Flexible Premium Variable Life Account D: File No. 033-00417; 811-04592 Lincoln Life Flexible Premium Variable Life Account F: File No. 033-14692, 333-40745; 811-05164 Lincoln Life Flexible Premium Variable Life Account G: File No. 033-22740; 811-05585 Lincoln Life Flexible Premium Variable Life Account J: File No. 033-76434; 811-08410 Lincoln Life Flexible Premium Variable Life Account K: File No. 033-76432; 811-08412 Lincoln Life Flexible Premium Variable Life Account M: File No. 333-82663, 333-84360, 333-42479, 333-54338, 333-84370, 333-63940, 333-111137, 333-111128, 333-118478, 333-118477, 333-145090, 333-139960, 333-146507; 333-181796; 333-191329; 333-192303; 333-200100; 333-207968: 811-08557 Lincoln Life Flexible Premium Variable Life Account R: File No. 333-43107, 333-33782, 333-90432, 333-115882, 333-125792, 333-125991, 333-145235, 333-145239; 333-188891; 811-08579 Lincoln Life Flexible Premium Variable Life Account S: File No. 333-72875, 333-104719, 333-125790; 811-09241 Lincoln Life Flexible Premium Variable Life Account Y: File No. 333-81884, 333-81882, 333-90438, 333-118482, 333-118481, 333-115883; 333-156123; 811-21028 Lincoln Life Flexible Premium Variable Life Account JF-A: File No. 333-144268, 333-144269, 333-144271, 333-144272; 333-144273, 333-144274, 333-144275; 811-04160 Lincoln Life Flexible Premium Variable Life Account JF-C: File No. 333-144270, 333-144264; 811-08230 Variable Annuity Separate Accounts: Lincoln National Variable Annuity Fund A: File No. 002-26342, 002-25618; 811-01434 Lincoln National Variable Annuity Account C: 033-25990, 333-50817, 333-68842, 333-112927; 333-179107; 811-03214 Lincoln National Variable Annuity Account E: 033-26032; 811-04882 Lincoln National Variable Annuity Account H: 033-27783, 333-18419, 333-35780, 333-35784, 333-61592, 333-63505, 333-135219; 333-170695; 333-175888; 333-181615; 811-05721 Lincoln National Variable Annuity Account L: 333-04999; 333-187072; 333-187069; 333-187070; 333-187071; 333-198911; 333-198912; 333-198913; 333-198914; 811-07645 Lincoln Life Variable Annuity Account N: 333-40937, 333-36316, 333-36304, 333-61554, 333-135039, 333-138190, 333-149434; 333-170529; 333-170897; 333-172328; 333-174367; 333-181612; 333-186894; 333-193272; 333-193273; 333-193274; 811-08517 Lincoln Life Variable Annuity Account Q: 333-43373; 811-08569 Lincoln Life Variable Annuity Account T: 333-32402, 333-73532; 811-09855 Lincoln Life Variable Annuity Account W: 333-52572, 333-52568, 333-64208; 811-10231 Lincoln Life Variable Annuity Account JL-A: File No. 333-141888; 811-02188 Lincoln Life Variable Annuity Account JF-I: File No. 333-144276, 333-144277; 811-09779 Lincoln Life Variable Annuity Account JF-II: File No. 333-144278; 811-08374 Except as otherwise specifically provided herein, the power-of-attorney granted herein shall not in any manner revoke in whole or in part any power-of-attorney that each person whose signature appears below has previously executed.This power-of-attorney shall not be revoked by any subsequent power-of-attorney each person whose signature appears below may execute, unless such subsequent power specifically refers to this power-of-attorney or specifically states that the instrument is intended to revoke all prior general powers-of-attorney or all prior powers-of-attorney. This Power-of-Attorney may be executed in separate counterparts each of which when executed and delivered shall be an original; but all such counterparts shall together constitute one and the same instrument.Each counterpart may consist of a number of copies, each signed by less than all, but together signed by all, of the undersigned. SignatureTitle /s/ Dennis R. Glass President and Director Dennis R. Glass /s/ Ellen Cooper Executive Vice President, Chief Investment Officer and Director and Director Ellen Cooper /s/ Randal J. Freitag Executive Vice President; Chief Financial Officer and Director Randal J. Freitag /s/ Mark E. Konen Executive Vice President and Director Mark E. Konen /s/ Wilford H. Fuller Executive Vice President and Director Wilford H. Fuller /s/ Keith J. Ryan Vice President and Director Keith J. Ryan We, Delson R. Campbell, Scott C. Durocher, Kimberly A. Genovese, Daniel P. Herr, Donald E. Keller, Brian A. Kroll, John L. Reizian, Lawrence A. Samplatsky, Stephen R. Turer and John D. Weber, have read the foregoing Power of Attorney.We are the person(s) identified therein as agent(s) for the principal named therein.We acknowledge our legal responsibilities. . /s/ Delson R. Campbell Delson R. Campbell /s/ Scott C. Durocher Scott C. Durocher /s/ Kimberly A. Genovese Kimberly A. Genovese /s/ Daniel P. Herr Daniel P. Herr /s/ Donald E. Keller Donald E. Keller /s/ Brian A. Kroll Brian A. Kroll /s/ John L. Reizian John L. Reizian /s/ Lawrence A. Samplatsky Lawrence A. Samplatsky /s/ Stephen R. Turer Stephen R. Turer /s/ John D. Weber John D. Weber Version dated: January 2016
